DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because The line 7-7 in figure 1 should be --A-A--, to be consistent with the specification.  Also, 302 in figures 6 is pointing to two different objects and to the wrong object in figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 31, as shown in figures 5 and 6, 32, as shown in figures 6-7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL CONNECTOR WITH STOP POSITIONED ON THE SHELL--.
The disclosure is objected to because of the following informalities: On page 2 in line 3, the phrase “an upper and lower rows” should read --upper and lower rows--.  On page 4 in line 2 , the word “min” should read --main--.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, Zhao teaches, as shown in figures 6-9: “An electrical connector (shown in figure 9) comprising: a contact module 1 including a housing 11 and 12 and an upper 21 and lower 22 rows of contacts arranged in the housing, the housing having a base 11 and a front tongue 12; a metallic shell 4 enclosing the housing; and a metallic bracket 5 affixed to the metallic shell 4 and having a pair of soldering legs 531; wherein the base 11 has a front face and a plurality of recesses 111 behind the front face, each recess 111 having an interior face (part of 111 facing out in figure 9); and the metallic shell 4 has a plurality of stops 411 accommodated in corresponding recesses”.
Zhao does not teach: “each stop having a front face positioned in front of the front face of the base and a rear face spaced a gap from the interior face of a corresponding recess”.  The prior art of record does not anticipate or render obvious all the limitations of claim 1.  Claim 1 is therefore allowable.
Claims 2-5 include all the limitations of claim 1 and are therefore also allowable.

With regard to claim 6, Zhao teaches, as shown in figures 6-9: “An electrical connector (shown in figure 9) comprising: a contact module 1 including a housing (11 and 12) and an upper 21 and lower 22 rows of contacts arranged in the housing, the housing having a base 11 and a front tongue 12 forwardly extending from a front surface of the base 11 in a front-to-back direction; a metallic shell 4 enclosing the housing; and a metallic bracket 5 affixed to the metallic shell 4 
Zhao does not teach: “each stop having a front face positioned in front of the front surface of the base, and a rear face spaced from the base so as not to have forces, which are applied upon the stop by a complementary mating plug, directly imposed upon the base by the stop”.  The prior art of record does not anticipate or render obvious all the limitations of claim 6.  Claim 6 is therefore allowable.
Claims 7-11 include all the limitations of claim 6 and are therefore also allowable.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the Drawings, Specification, and Title.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        August 11, 2021

/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831